Case: 13-3039      Document: 11       Page: 1    Filed: 06/19/2013




                NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                 RAKHMATULLA ASATOV,
                       Petitioner,

                                 v.

            DEPARTMENT OF THE ARMY,
                     Respondent.
               ______________________

                          2013-3039
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH3330120309-I-1.

                    ______________________

                        ON MOTION
                    ______________________

  Before NEWMAN, REYNA, and WALLACH, Circuit Judges.
 PER CURIAM.
                           ORDER
      The Department of the Army moves to dismiss the pe-
 tition for review for lack of jurisdiction. Rakhmatulla
 Asatov responds to the court’s order directing him to show
 cause as to why his appeal should not be dismissed as
 untimely.
Case: 13-3039     Document: 11      Page: 2     Filed: 06/19/2013




 2                               RAKHMATULLA ASATOV      v. ARMY

     On August 2, 2012, the Merit Systems Protection
 Board (“Board”) issued an initial decision denying Mr.
 Asatov’s request for corrective action. On September 6,
 2012, the initial decision became the final decision of the
 Board. The court received Mr. Asatov’s petition for review
 on November 6, 2012, or 61 days after the Board’s deci-
 sion became final.
      Our review of a Board decision or order is governed by
 5 U.S.C. § 7703(b)(1), which provides in relevant part that
 “[n]otwithstanding any other provision of law, any peti-
 tion for review shall be filed within 60 days after the
 Board issues notice of the final order or decision of the
 Board.” 5 U.S.C. § 7703(b)(1)(A) (2012). This filing period
 is “statutory, mandatory, [and] jurisdictional.” Monzo v.
 Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir. 1984); see
 also Bowles v. Russell, 551 U.S. 205 (2007) (the timely
 filing of a notice of appeal in a civil case is a jurisdictional
 requirement that cannot be waived).
      Mr. Asatov argues that he “filed” his petition for re-
 view with the United States Postal Service. In order for a
 petition for review to filed, however, it must be received
 by this court. Mr. Asatov also argues that equitable
 tolling should be applied in this case. As explained above,
 the 60-day filing deadline is statutory, mandatory and
 jurisdictional and cannot be waived or equitably tolled.
 Because Mr. Asatov’s petition was not received within 60
 days of the date he received the Board's decision, we must
 dismiss his petition as untimely.
Case: 13-3039         Document: 11   Page: 3   Filed: 06/19/2013




  RAKHMATULLA ASATOV       v. ARMY                             3
       Accordingly,
       IT IS ORDERED THAT:
       The motion to dismiss is granted.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk

 s25

 Issued As A Mandate: June 19, 2013